 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDSILVER KNIT HOSIERY MILLS, INC.,andUNITED TEXTILE WORKERS OFAMERICA, AFL, PETITIONER.Case No. 34RC-245.May 29, 1952Supplemental Decision and DirectionOn April 10, 1951, pursuant to the Decision and Direction of Elec-tion 1 issued by the Board, an election by secret ballot was conductedin the above-entitled matter under the direction and supervision ofthe Regional Director for the Fifth Region among the employees inthe unit found to be appropriate.Upon the completion of the elec-tion, a tally of ballots was issued and duly served upon the parties.The tally shows that of approximately 650 eligible voters, 525 castvalid ballots, of which 248 were for the Petitioner, 277 were againstthe Petitioner, and 44 were challenged 2On April 17, 1951, the Petitioner filed timely objections to the elec-tion.Thereupon, in accordance with the Rules and Regulations ofthe Board, the Regional Director conducted an investigation and is-sued and duly served a report on objections and challenges.In his report the Regional Director found that substantial andmaterial issues with respect to the election were raised by the objec-tions, and recommended that in the event a revised tally of ballotsshows that the Petitioner did not receive a majority of the ballotscast, that the election be set aside and a new election directed.TheRegional Director also made recommendations as to the challengedballots.The Petitioner filed timely exceptions to the Regional Director'sreport, both as to the objections and challenges.The Employer alsofiled timely exceptions to this report, but only to the objections.On August 14, 1951, the Board, having considered the Petitioner'sand Employer's exceptions, ordered a hearing upon the objections andon five of the challenges.3Thereafter, a hearing was held on Novem-ber 6 and 7, 1951, before a hearing officer of the National Labor Rela-tions Board.All parties appeared and participated. In accordancewith the Board's order, the hearing officer on February 14, 1952, issuedand caused to be served on all parties concerned a report containinghis findings and recommendations.The Employer and the Petitionerthereafter filed exceptions to the hearing officer's findings and recom-mendations.193 NLRB 791.'Althoughthe tally shows 44 challenges, the RegionalDirectormade findings and rec-ommendations regarding only 43, and neither party has excepted thereto. In the absenceof any evidence relative to the 44th challenged ballot, we make no finding with regardto It.In the event thatthis ballot should, after the other challenged ballots are counted,become determinativeof the resultsof the election, the Regional Director is directed toconduct an investigation and report to the Board with respect to such ballot.3The challenges to the ballots ofWood, Freeze,Young, Bullock,andValentine.99 NLRB No. 65. SILVER KNIT HOSIERY MILLS,INC.423The Board 4 has reviewed the rulings of the hearing officer andfinds that no prejudicial error was committed.The rulings are here-by affirmed .5The Board having considered the hearing officer's re-port, the Petitioner's and Employer's Exceptions, and the entirerecord in the case, makes the following findings :ObjectionsThe Petitioner excepts to the hearing officer's failure to find that theEmployer interfered with the election (1) by posting a sample ballotin the plant, and (2) by appointing Quentin Anderson to act as its.observer at the election.1.The Employer posted on a wall by which all employees had topass in order to enter the polling place a poster alleged to be similarto the official sample ballot posted in the plant by the Board, butmarked with an "X" in the Union "No" box. As this poster, unlikethe official sample ballot, did not bear the name and title of the Board'sRegional Director, we find, in accordance with established Board prece--dent, that it could not reasonably have given the impression that theBoard was officially taking sides in the election.°Accordingly, we-overrule this exception.2.The Petitioner also contends that employee Anderson becameidentified with management when he exhibited the sample ballot, re-ferred to above, during antiunion speeches of Plant Manager Myers,and thereby became disqualified to act as the Employer's observer.The record shows, as the hearing officer found, that Anderson is aproduction clerk who at the time of the election was engaged in train-ing a new shipping clerk to replace him in his former position.Hehad no authority to hire or discharge, nor any other supervisorypowers or duties.On the basis of the record, we find, as did the hear-ing officer, that Anderson was neither a supervisor nor so identifiedwith management as to disqualify him from acting as the Employer'selection observer.7This exception is also overruled.The Employer excepts to the findings of the hearing officer that (1)the conduct of Plant Manager Willard Myers in reading a speech tothe employees, and (2) the conduct of supervisors Dave Carter andJetty Carmichael," in interrogating employees, interfered with theemployees' free choice in selecting a bargain representative.Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connectionwith thiscase to a three-member panel[Chairman Herzog and Members Stylesand Peterson].The Employer in Its exceptions objects to the mannerin which thehearing on objec-tions and-challengeswas conducted,and particularly to the hearing officer's use of pre-hearing affidavits of witnesses to impeach their testimony.In view of our dispositionof the objectionsto the election,we find it unnecessary to rule on this exception.6 Gate City Table Company,87 NLRB 1120.'Cf.International StampingCo., Inc.,97 NLRB 921 ;Peabody Engineering Com-pany,95 NLRB 952;Ann Arbor Press,88 NLRB 391.The parties stipulated that Carter and Carmichael are supervisors. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Plant Manager Willard Myers read to the employees on companytime and property the day preceding the election gi speech 9 to the effectthat the Union might resort to a strike in order to force the Employerto capitulate to its demands; that the "Company has no intention ofyielding to any such pressure," that everybody "knows that strikes.mean trouble, misery, lost work and lost pay"; that the'Company "isnot required to grant [the Union's] requests but is only required bylaw to bargain in good faith"; that if everybody's wages were raised"with the result that the cost of producing hose would be so high thatwe could not obtain any orders," the "mill would then be forced toclose" ; and that "I am not saying that if the Union came in here thatthis thing would necessarily happen. I certainly hope it wouldn't."We find, in sustaining the Employer's exception to the hearingofficer'sfinding of interference, that Willard Myers' speech constitutesprivileged electioneering, which at the most was in the nature of aprophesy that labor trouble might bring financial difficulties which,would in turn prevent the Employer from continuing to operate."This is particularly true in this case where the Employer in the same-speech made it apparent that it would bargain in good faith with theUnion if the Union won the election.2.The Petitioner contends, however, that regardless of the contentsof the speech, the principle of theBomwit-Tellercase 11 should be ap-plied to set the election aside.There was testimony at the hearingthat Petitioner's attorney during the course of the payroll check on,the Friday preceding the Tuesday election, while conversing with.Plant Manager Myers "about many things," made an off-hand remarkto the effect that the Employer ought to have a Union representativepresent when the Company made a speech to the employees.We do,not find in this casual remark, buried in a discussion "about manythings," such a clear and unmistakable request for an opportunity to,reply to an antiunion speech of the Employer so as to warrant theapplication of the principle enunciated in theBow itt-Tellercase 1123.We also find merit in the Employer's exception to the hearingofficer's finding that supervisor Dave Carter, by interrogating em-ployees, engaged in conduct reasonably calculated to interfere withthe employees' free choice.The record, in our opinion,is insufficientto establish that Carter's conduct interfered with the free exercise bythe employees of their right to vote for a collective bargaining agent.oMyers made the speech six times to six different groups.He also gave copies of thespeech to the employees.10 SeeBeaver Machine&Tool Co, Inc., 97NLRB 33.Bonwtt-Teller,Inc,96 NLRB 608.12There was also some testimony about the distribution of circulars which, among otherthings, contained references to the right of the Union to address the employees.However,the record does not disclose that any of these circulars were sent to the Employer orthat the Employer had any knowledge of them or of what they contained. SILVER KNITHOSIERY MILLS, INC.425The evidence shows that Carter had encouraged the employees to votein the election, and had told Walsh, "You know how to vote." Stand-ing alone, we see nothing objectionable in these statements 13As forthe statements allegedly attributed to Carter by employee Arnette, theywere not, in our opinion, sufficiently established by the evidence 14 to.justify setting aside the election .154.Although we agree with the hearing officer that supervisor Car-michael's questioning of employee Gipsy Lowe as to the attitude ofherself and of other employees toward the Union was improper inter-rogation, we are of the opinion that this single instance of interroga-tion, standing alone, was insufficient to prevent the employees fromvexercising a free choice at the polls leHaving sustained the Employer's exceptions to the findings of thehearing officer upon which he based his recommendation that theelection be set aside, we find that the Petitioner's objections do notraise, substantial and material issues with respect to the conduct ofthe election.Accordingly, the objections are hereby overruled.Challenged BallotsIn its order directing a hearing, the Board also directed a hearingas to the challenges to the ballots of Wood, Freeze, Young, Bullock,and Valentine.1.The hearing officer found thatWood, Freeze,andYoungwerenot regularly employed and recommended that the challenges to theirballots be sustained.As no exceptions were filed to these recom-mendations, we shall sustain the challenges to their ballots.2.The Petitioner excepts to the hearing officer's finding thatPaulBullock and Gertrude Valentineare not supervisors.The hearing'officer found that Bullock is a dye man whose duties are manual andconsist of measuring out dye stuffs and chemicals and pouring theminto tubs.The record shows that Bullock substitutes for the dyehouse foreman occasionally when he is sick, but that on such occa-sions the foreman leaves instructions with Bullock who passes such'8 SeeCharroin Manufacturing Co.,88 NLRB 38;L. L. Majure Transport Company,95NLRB 311;United StatesGypsum Company,92 NLRB 1661.Y4Arnette declared in a prehearing statement that Carter had said in the presenceof several employees that "he did not know who was for the Union,but they wouldknow, if the Union won,who voted for it " At the hearing, Arnette stated that heraffidavit was correct.However, she testified before and after reading it that Carterhad never said anything about knowing who voted.1sWe agree with the hearing officer that the appearance of supervisor Butler at awindow of the voting room for about 5 minutes,and that the conduct of supervisorSumner(referred to in the record also as "Sumney")In entering the voting room onceto find out whether an employee who had to leave the plant early-because of sicknesscould vote and once a short time later to accompany this employee to the door of thevoting room,did not constitute interference with the election.Dumont Electric Corp.,97 NLRB 94.L8 SeeFulton Bag and CottonMills, 89 NLRB 943. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstructions on to the men.Bullockexercisesno independent judg-ment so far as the men are concerned, nor does he possess any super-visory authority.As to Valentine, the record shows that she, is asample girl who coordinates instruction forms with the orders, andpasses instructions on to other sample girls whom she sometimes in-structs in their work.She exercises no supervisory authority. j Ac-cordingly, we find, as did the hearing officer, that neither Bullock norValentine are supervisors as defined in the Act, and overrule the chal-lenges to their ballots.In addition to the five challenged ballots discussed above as to whichthe Board directed a hearing, the Petitioner originally filed exceptionsto the Regional Director's disposition of the following challengedballots :1.The Petitioner challenged the ballots of 21 employees on theground that they were part-time employees.The Regional Direc-tor's investigation disclosed that all of them work in the Employer'slooping department on the second shift, and alsoare regular, full-time workers in other hosiery mills in the vicinity.All are paid at thesame scale and are subject to the same working conditions as regular,full-time employees of the Employer.During the nine payrollperiods January 5, 1951, to April 27, 1951, they worked the followingaverage number of hours a week; Etta Canterbury, 10 hours; GoldieDuncan, 7 hours; Sara Dyer, 10 hours; Nona Eddins, 15 hours; ExieEnnis, 121/2 hours; Carrie Fagg, 14 hours; Lillian Frank, 111/2 hours;Essie Julledge, 6 hours; Grace Hackler, 6 hours; Lettie Hawks, 7hours; Hazel Hicks, 101/2 hours; Mattie Lewallen, 61/2 hours; MinnieKoonce, 13 hours; Hazel Messinger, 19 hours;RosaPotts, 8 hours;Cletus Southern, 16 hours; Hazel Staton, 12 hours; Mary Tucker,101/2 hours; Katherine Vickers, 91/2 hours; Mary Wilson, 11 hours;Mildred Barrow, 8 hours. In these circumstances, we adopt the Re-gional Director's finding that the 21 employees in questionwere regu-larly and continuously employed for a substantial number of hourseach week, performing the same duties and at the same rates of payas full-time employees in their department, and were therefore eligibleto vote in - the election.The challenges as to them are accordinglyoverruled.2.The Petitioner also challenged Bessie Meyers, Mary J. Smith andMaxine Turner as part-time employees.The Regional Director re-ported that Meyers and Smith work full time as electric clippers, andTurner works full time in the finishing room.All three worked onthe eligibility date.Accordingly, we adopt the Regional Director'srecommendation that the challenges as to them be overruled.3.The Regional Director found that James Eller, challenged bythe Petitioner as not in the unit, has been employed by the EmployersinceNovember 17, 1950,asmaintenanceman and carpenter.He SILVER KNIT HOSIERY MILLS, INC.427worked a total of 123 hours during seven of the nine payroll periodsin the first 4 months of 1951.As maintenance employees were in-eluded in the unit by the Board, we adopt the Regional Director'srecommendation that the challenge as to him be overruled.4.We agree with the Regional Director that Quentin Anderson,discussed above, who was challenged by the Petitioner, is not a super-visor, and accordingly overrule the challenge to his ballot.5.The Regional Director's investigation disclosed the followingwith respect to a group of employees whose ballots were challengedon the ground that they were not on the eligibility list :Aileen Hines was hired on March 19, 1951, and Myrtice Emersonwas hired on March 21, 1951. The eligibility date was March 9, 1951.Accordingly, we find that these two employees were not eligible to votein the election, and sustain the challenges to their ballots.Fadeen Bullin, Frances Grubb, and Golda Powell had taken ma-ternity leave without written leave of absence.The Employer has no,rule requiring written leaves of absence.Each had received oral leavefrom her department head, and is still carried on the records of theEmployer.Annie Briggs by a clerical error was listed on the votinglist as Annie Bryson.No one named Annie Bryson is employed by theEmployer, while Annie Briggs on the eligibility date was a full-timeemployee in the finishing department. Shula Fritts, employed by theEmployer for 7 years, went on sick leave February 13, 1951, as theresult of a heart attack, but is still carried as an employee on therecords of the Employer.William T. Ward, W. S. Cox,andB. C.Howlettwere laid off for lack of work in February 1951.Howletthas been recalled.NeitherWard nor Cox has been terminated andwill be recalled when work is available.On these facts, we adopt theRegional Director's recommendations that the challenges to the ballotsof these eight employees be overruled.6.Barbara Freeman and Roy Anderson were challenged by theEmployer as discharged for cause. The Regional Director found thatFreeman was discharged for "bad work" on March 22, 1951, andAnderson was discharged for disobeying orders on March 29, 1951,and recommended that these challenges be sustained.Accordingly,we adopt the Regional Director's findings and recommendations withrespect to these two employees, and sustain the challenges of theirballots.Inasmuch as we have overruled the challenges to 36 ballots, wedirect that these ballots be opened and counted. In the event that asufficient number of these ballots were cast for the -Petitioner to give,the Petitioner a majority of all the valid votes cast in the election, we,shall certify the Petitioner as the bargaining representative of the em-ployees in the unit. In the event, however, that the number of these-ballots cast for the Petitioner is not sufficient to give the Petitioner a 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority of all the votes cast in the election, we shall dismiss the peti-tion.DirectionIT IS HEREBY DIRECTED that as part of the investigation to ascertainrepresentatives for purposes of collective bargaining with the Em-ployer, the Regional Director for the Fifth Region shall, pursuant tothe Rules and Regulations of the Board, within 10 days from the dateof this Direction, open and count the ballots of the voters listed inAppendix A attached hereto; and thereafter prepare and serve uponthe parties a supplemental tally of ballots, including therein the countof said challenged ballots.AppendixFadeen BullinFrances GrubbGolda PowellAnnie BriggsShula FrittsWilliam T. WardW. S. CoxB. C. HowlettEtta CanterburyGoldie DuncanSara DyerNona EddinsExie EnnisCarrie FaggLillian FrankEssie JulledgeGrace HacklerLettieHawksAHazel HicksMattie LewallenMinnie KoonceHazel MessingerRosa PottsCletus SouthernHazel StatonMary TuckerKatherine VickersMary WilsonMildred BarrowBessieMyersMary J. SmithMaxine TurnerJames EllerQuentin AndersonPaul BullockGertrude ValentineBURNHAM CORPORATIONandLOCAL456,INTERNATIONAL BROTHERHOODOFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, AFL, PETITIONER.Case No. O-RC-4080.May 09,1952Supplemental Decision and DirectionPursuant to a Decision and Direction of Election issued. by. theNational Labor Relations Board on February 8, 1952,E an election bysecret ballot was conducted on March 5, 1952, under the direction ofINot reportedin printed volumes ofBoard dedsloae.99 NLRB No. 72.